Exhibit 10(gg)

 

Description

of

Supplemental Long Term Disability Plan

 

Under the Bank’s Group Long Term Disability Insurance Policy (the “Policy”),
employees may be entitled to disability benefits of 60% of base salary, subject
to certain Policy dollar limits. The Bank has made available to its senior
executives, including Messrs. Stepanian and Gifford, a supplemental long term
disability plan which provides a disability benefit equal to the benefit not
covered under the Policy because of Policy dollar limits, thus enabling the
senior executives to receive a long term disability benefit of 60% of base
salary.

 